IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                          NOS. WR-77,157-01 and WR-77,157-02



                      EX PARTE DANIEL LEE LOPEZ, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   AND MOTIONS TO STAY THE EXECUTION IN CAUSE NO. 09-CR-787-B
              IN THE 117 TH JUDICIAL DISTRICT COURT
                          NUECES COUNTY

         Per curiam. A LCALA, J., filed a concurring statement in which J OHNSON, J.,
joins.

                                          ORDER

         This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and two motions to

stay applicant’s execution.

         In March 2010, a jury found applicant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
                                                                                       Lopez - 2

Article 37.071, and the trial court, accordingly, set applicant’s punishment at death.1

       This Court affirmed applicant’s conviction and sentence on direct appeal. Lopez v.

State, No. AP-76,327 (Tex. Crim. App. Oct. 31, 2012)(not designated for publication).

Shortly after he was convicted and sentenced to death, applicant waived the appointment

of counsel to represent him in a post-conviction writ of habeas corpus under Article

11.071, and he expressed his desire to waive habeas review altogether. No writ

application was filed in the convicting court on or before the statutory due date of January

27, 2012. Because no writ application was filed, and because applicant consistently and

repeatedly expressed his desire to waive habeas review, this Court accepted his habeas

waiver and noted in the order issued that the waiver constituted a waiver of all grounds

for relief that were available to him before the last date on which his application could

have been timely filed. Ex parte Lopez, No. WR-77,157-01 (Tex. Crim. App. Apr. 18,

2012)(not designated for publication).

       On July 27, 2015, counsel for applicant filed in this Court a suggestion that we

reconsider on our own motion our acceptance of applicant’s waiver of habeas review. In

the suggestion to reconsider, counsel asserts that the Court should reconsider its order

accepting applicant’s waiver of state habeas review because the process by which he was

allowed to waive did not comport with the dictates of due process.

       On July 28, 2015, counsel filed in the trial court a subsequent application for a writ

       1
         Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.
                                                                                  Lopez - 3

of habeas corpus. In the subsequent application, counsel asserts that applicant is actually

innocent of the crime for which he was convicted.

       After reviewing applicant’s subsequent application, we find that he has failed to

satisfy the requirements of Article 11.071 § 5. Accordingly, the application is dismissed

as an abuse of the writ without reviewing the merits of the claim, and his motion to stay

the execution is denied. Art. 11.071 § 5(c). Further, we decline to reconsider our

determination to accept applicant’s waiver of habeas review, and we deny the motion to

stay filed in conjunction with that pleading.

       IT IS SO ORDERED THIS THE 4th DAY OF AUGUST, 2015.

Do Not Publish